OFFICE   OF THE ATTORNEY GENERAL           OF TEXAS
                                     AUSTIN 11




porrblo        John II.amOk
ewl.Dal       Mstrlct  Attorney
,rar    county
m Antonio,        Tax88
AW?.      Nr. L. J. Olttlager

mr     8lr:                         opinion   lo.   o-6728




              Both of tbeao bllle




                                                         Constitution   provides:




       body of $he~‘act,,   the Legislature  shall, by a vote of-tvo-
       thirds of all the     members elected  to each House, othervlse
       direct; sah vote      to be taken by year and naps, and entered
       upon the journals.    ’
            By reason of this provision,    B. B. 849, which vas enacted
i.a Map, 1945, vi11 not become effective     until ninety days after ad-
jOurnment of the 49th Legislature,     vhich is September 4, 1945, be-
muse there vas no record vote on final passage of the bill         ln
the Senate.    On the other hand, S. B. 246 became effective      on
June 2, 1945, vhen it vas flled    with the Secretary    of State, because
it contained an emergency clause,     and it vas passed by a record vote
gonoreble   John R. Shook, page 2



lf tvo-thirds   of the members of each House.      The question,  then, 1s
vhether the latest    expresrlon of the Legislature    repeals a former
uv Insofar    as the tvo are In conflict,   even though the former
uv has not yet become effective     as a lav.    It is stated In Texas
furlsprudence   that “vhere tvo acts passed at the same session cannot
be reconcllod   by any knovn rule of construotlon,     the first  in time
er position   must give vay to the loft,   vhlah will stand    as the final
expression of the legl8latlve    ~111.    (39 Tex68 Jurisprudence,     147)

            In our oplnlon     lo.   O-5891,   Issued   Hay 30,   1944,   ve said:

           lA8 the latest expression of the L8gl8latlve      vi11
     prevails,  the ltatute last passed vi11 prevail     over a
     statute passed prior to It, irrespective      of whether the
     prior statute   takes effect  before or efter   the later
     statute.   People TS. Darner,   328 Ill. 512, 160 1. 0.
                  Hevbauer      vsr 8kte,   200 bd. 118, 161 1. B.
                 J State     vs. 8ohumburg,     149 Ia. 470, 89 SO.
                 J 8kti      Y. lhraus,   34 f. 1. 378, 281 Pro.
                 f W.nslov                         112 Ore. 23, 228
     PM.  101,   34 A. L, B.                              ‘IS. York,
     268 PO. 143,   110 Atl.
            You are, therefore, advised that in our opinion 3. B. 246
repeals   H. B. 849 insorar as the tvo act8 are In irreconcilable oon-
illct.




?D/JCP